DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki et al. (US Patent 6,317,156).
For claim 1:  Nagasaki et al. teaches a sheet cassette 30, 31 (see Fig. 11) configured to store a recording sheet 42 (see Fig. 11, tape considered a long sheet) and connectable to a printer 10, 16 (see Figs. 2 and 11, printer element 16 of device 10 receiving the cassette 30, 31, element 16 being clearly part of device 10 as seen in Fig. 2), the sheet cassette comprising: a battery (see column 11, lines 15-20, battery is provided in the tape cassette main body 31 for powering the print operation); a storage 31m, 31k (see Fig. 34, see column 21, lines 59-68, electric conductive patterns are a storage device for storing information readable by the IC and CPU; alternatively, see Fig. 11, region 31g being the information storage device) configured to store information; a communication terminal through which to perform communications between the sheet cassette and the printer (see Fig. 34, tips of elements 31m, 31k which are brought into contact with contact points 58a, 58b; alternatively, the gaps and surface elements 31g being the communication terminal); and an electrode terminal through which to supply electric power of the battery to the printer (see column 11, battery power must be transferred to the printer to power the printer operation, where this occurs is an electrode terminal of the cassette).
For claim 2:  Nagasaki et al. teaches the sheet cassette as claimed in claim 1, further comprising: a connector (see Fig. 11, the gaps, through which elements 25 communicate with the cassette) through which to perform communications with an information terminal, wherein the storage is configured to store information stored in the information terminal through the connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (US Patent 6,317,156) in view of Kagawa (US PG Pub 2018/0232619).
Nagasaki et al. teaches printing system comprising: a printer 16 including a first controller (see Fig. 1); and a sheet cassette 30, 31 (see Fig. 11) configured to store a recording sheet 42 (see Fig. 11, tape considered a long sheet) and connectable to a printer 10, 16 (see Figs. 2 and 11, printer element 16 of device 10 receiving the cassette 30, 31, element 16 being clearly part of device 10 as seen in Fig. 2), the sheet cassette comprising: a battery (see column 11, lines 15-20, battery is provided in the tape cassette main body 31 for powering the print 31m, 31k (see Fig. 34, see column 21, lines 59-68, electric conductive patterns are a storage device for storing information readable by the IC and CPU; alternatively, see Fig. 11, region 31g being the information storage device) configured to store information; a communication terminal through which to perform communications between the sheet cassette and the printer (see Fig. 34, tips of elements 31m, 31k which are brought into contact with contact points 58a, 58b; alternatively, the gaps and surface elements in region 31g being the communication terminal); and an electrode terminal through which to supply electric power of the battery to the printer (see column 11, battery power must be transferred to the printer to power the printer operation, where this occurs is an electrode terminal of the cassette).
Nagasaki et al. does not teach that the sheet cassette comprises a second controller or that the sheet cassette is configured to transmit information stored in the storage to the printer based on a command transmitted from the first controller to the second controller.  Kagawa teaches a second controller 22 (see paragraph 39, the operating part of the RFID circuit) for a sheet cassette 10 (see paragraph 39, Fig. 3, tape cartridge 10) that is configured to transmit information stored in a storage (see paragraph 39, the storage component of the RFID circuit) to the printer based on a command transmitted from the first controller to the second controller (see paragraph 39, RFID tag receiving transmission from the reading part 35 causes it to transmit information to the control device 32 being the first controller; generally replacing the communication part with the communication part of the RFID circuit).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nagasaki et al. by replacing the type indicating portion with an RFID system 
For claim 4:  The combination of Nagasaki et al. and Kagawa teaches the printing system of claim 3 and Kagawa teaches that the first controller is configured to control the second controller based on information received from an informational terminal (see paragraph 39, interacting and controlling the second controller).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (US Patent 6,317,156) and Kagawa (US PG Pub 2018/0232619) as applied to claim 3 above, and further in view of Mussivand (US Patent 5,569,156).
For claim 5:  The combination of Nagasaki et al. and Kagawa teaches all of the limitations of claim 5 except that the printer comprises another battery and a receiving coil and the sheet cassette comprises a transmitting coil and that electric power of the battery is supplied to said another battery through the transmitting coil and the receiving coil to charge said another battery.  However, Mussivand teaches an exterior component to comprise an external battery 61 and an interior component to comprise another battery 45 and a receiving coil 47 (see Figs. 1 and 12) and the external component to include a transmitting coil 55 and the electric power of the battery 61 is supplied to the another battery through the transmitting coil 55 and receiving coil 47 to charge the another battery 45.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cassette and printer of Nagasaki et al. and Kagawa to have the battery and second battery arrangement as taught by Mussivand for the purpose of having redundant and backup power supplies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/             Primary Examiner, Art Unit 2853